Exhibit 10

 

SECURITIES PURCHASE AGREEMENT

 

THIS SECURITIES PURCHASE AGREEMENT (this “Agreement”), is entered into as of
August 27, 2003, by and between Transgenomic, Inc., a Delaware corporation (the
“Company”), and each of the undersigned purchasers (each a “Purchaser” and
collectively, the “Purchasers”).

 

RECITALS

 

WHEREAS, the Company desires to raise additional equity capital through issuance
and sale of up to 4,500,000 shares (the “Shares”) of its common stock, par value
$0.01 per share (the Common Stock”) and, in connection therewith, has engaged
Fahnestock & Co. Inc. (the “Placement Agent”) to serve as its exclusive
placement agent for the sale of the Shares; and

 

WHEREAS, the Company proposes to sell to the Purchasers, and the Purchasers
propose to purchase from the Company all of the Shares on the terms and
conditions set forth herein;

 

NOW, THEREFORE, in consideration of the mutual covenants and agreements
contained in this Agreement, and for other good and valuable consideration the
receipt and adequacy of which is hereby acknowledged, the Company and the
Purchasers agree as follows:

 


A.                                    PURCHASE AND SALE OF COMMON SHARES


 


(1)          AGREEMENT TO SELL AND PURCHASE THE SHARES.  SUBJECT TO THE TERMS
AND CONDITIONS HEREINAFTER SET FORTH, THE COMPANY AGREES TO SELL TO THE
PURCHASERS, AND THE PURCHASERS AGREE TO BUY FROM THE COMPANY, THE SHARES AT THE
CLOSING (AS DEFINED IN SECTION A2 HEREOF) AT A PURCHASE PRICE EQUAL TO $1.00 PER
SHARE.  THE NUMBER OF SHARES THAT WILL BE PURCHASED BY EACH PURCHASER IS SET
FORTH OPPOSITE THEIR RESPECTIVE NAMES ON THE SIGNATURE PAGE OF THIS AGREEMENT.


 


(2)          DELIVERY OF THE SHARES AT THE CLOSING.  THE PURCHASE AND SALE OF
THE SHARES (THE “CLOSING”) SHALL OCCUR AS SOON AS PRACTICABLE AND AS AGREED BY
THE PARTIES HERETO FOLLOWING NOTIFICATION BY THE STAFF OF THE SECURITIES AND
EXCHANGE COMMISSION (THE “COMMISSION”) TO THE COMPANY OF THE STAFF’S WILLINGNESS
TO DECLARE THE REGISTRATION STATEMENT TO BE FILED BY THE COMPANY PURSUANT TO
SECTION D1 HEREOF (THE “REGISTRATION STATEMENT”) EFFECTIVE UNDER THE SECURITIES
ACT OF 1933, AS AMENDED (THE “SECURITIES ACT”).  THE PLACE AND TIME OF THE
CLOSING (THE “CLOSING DATE”) WILL BE AGREED UPON BY THE COMPANY AND THE
PLACEMENT AGENT AND OF WHICH THE PURCHASERS WILL BE NOTIFIED.


 

At the Closing, the Company shall deliver the Shares to the Purchasers
registered in the name of the Purchasers, or in such nominee name(s) as
designated by the Purchasers in writing.  Shares will be delivered to a
Purchaser in either certificated or uncertificated form, as requested by the
Purchaser.  If Shares are issued in certificated form, the certificates shall be
in such denominations as the Purchaser requests in writing no less than two days
prior to the Closing Date and will bear any necessary and appropriate legend
referring to the fact that the Shares were sold in reliance upon the exemption
from registration under the Securities Act provided by Section 4(2) thereof and
Rule 506 thereunder.  The Company will promptly substitute replacement
certificates without the legend at the request of the Purchaser as long as the

 

--------------------------------------------------------------------------------


 

Registration Statement remains effective under the Securities Act and the
Purchaser’s representations and agreements as set forth in this Agreement remain
in effect.  At the request of the Purchaser, such Shares may be deposited in
electronic form through the Depository Trust Company (DTC).

 


(3)          CONDITIONS TO THE COMPANY’S OBLIGATIONS AT CLOSING.  THE COMPANY’S
OBLIGATION TO COMPLETE THE PURCHASE AND SALE OF THE SHARES AND DELIVER SUCH
STOCK CERTIFICATE(S) TO ANY PURCHASER AT THE CLOSING SHALL BE SUBJECT TO THE
FOLLOWING CONDITIONS, ANY ONE OR MORE OF WHICH MAY BE WAIVED BY THE COMPANY:


 


(A)          RECEIPT BY THE COMPANY FROM EACH PURCHASER OF SAME-DAY FUNDS,
PURSUANT TO A WIRE TRANSFER TO THE COMPANY IN ACCORDANCE WITH THE WIRE TRANSFER
INSTRUCTIONS SET FORTH ON SCHEDULE A, IN THE FULL AMOUNT OF THE PURCHASE PRICE
FOR ALL SHARES BEING PURCHASED HEREUNDER BY SUCH PURCHASER;


 


(B)         THE ACCURACY OF THE REPRESENTATIONS AND WARRANTIES MADE BY THE
PURCHASERS HEREIN AND THE FULFILLMENT OF THOSE UNDERTAKINGS OF THE PURCHASERS TO
BE FULFILLED PRIOR TO THE CLOSING.


 


(4)          CONDITIONS TO THE PURCHASERS’ OBLIGATIONS AT CLOSING.  THE
PURCHASERS’ OBLIGATION TO ACCEPT DELIVERY OF THE SHARES AND TO PAY THE PURCHASE
PRICE FOR THE SHARES SHALL BE SUBJECT TO THE FOLLOWING CONDITIONS ANY ONE OR
MORE OF WHICH MAY BE WAIVED BY THE PURCHASERS:


 


(A)          THE STAFF OF THE COMMISSION HAS NOTIFIED THE COMPANY OF ITS
WILLINGNESS TO DECLARE THE REGISTRATION STATEMENT EFFECTIVE UNDER THE SECURITIES
ACT;


 


(B)         THE SHARES HAVE BEEN LISTED ON THE NASDAQ STOCK MARKET, SUBJECT TO
NOTICE OF ISSUANCE;


 


(C)          THE ACCURACY IN ALL MATERIAL RESPECTS OF THE REPRESENTATIONS AND
WARRANTIES MADE BY THE COMPANY HEREIN AND THE FULFILLMENT IN ALL MATERIAL
RESPECTS OF THOSE UNDERTAKINGS OF THE COMPANY TO BE FULFILLED PRIOR TO CLOSING;


 


(D)         THE DELIVERY TO THE PURCHASERS OF AN OPINION OF COUNSEL TO THE
COMPANY IN THE FORM OF EXHIBIT A HERETO; AND


 


(E)          THE DELIVERY TO THE PURCHASERS OF A CERTIFICATE EXECUTED BY THE
CHIEF EXECUTIVE OFFICER AND THE CHIEF FINANCIAL OF THE COMPANY, DATED THE
CLOSING DATE, TO THE EFFECT THAT THE REPRESENTATIONS AND WARRANTIES OF THE
COMPANY SET FORTH IN SECTION C HEREOF ARE TRUE AND CORRECT IN ALL MATERIAL
RESPECTS AS OF THE DATE OF THIS AGREEMENT AND AS OF THE CLOSING DATE AND THE
COMPANY HAS COMPLIED WITH ALL THE AGREEMENTS AND SATISFIED ALL THE CONDITIONS
HEREIN ON ITS PART TO BE PERFORMED OR SATISFIED ON OR PRIOR TO THE CLOSING DATE.


 


(5)          PURCHASER’S ACKNOWLEDGEMENT.  EACH PURCHASER HEREBY ACKNOWLEDGES
THAT AT THE CLOSING THE COMPANY WILL PAY TO THE PLACEMENT AGENT A COMMISSION
EQUAL TO 5% OF THE GROSS PURCHASE PRICE PAID FOR THE SHARES AT CLOSING AND, IN
ADDITION, WILL REIMBURSE THE PLACEMENT AGENT FOR CERTAIN EXPENSES INCURRED BY IT
IN PERFORMING ITS OBLIGATIONS UNDER THE PLACEMENT


 

2

--------------------------------------------------------------------------------


 


AGENT AGREEMENT, DATED AUGUST 20, 2003, AND THAT SUCH COMMISSION AND EXPENSE
REIMBURSEMENTS WILL BE PAID OUT OF THE GROSS PROCEEDS OF THE OFFERING.


 


B.                                     REPRESENTATIONS AND WARRANTIES OF THE
PURCHASERS.


 


EACH OF THE PURCHASERS HEREBY REPRESENTS AND WARRANTS TO THE COMPANY AND THE
PLACEMENT AGENT WITH RESPECT TO ITSELF, AND AGREES WITH THE COMPANY AS FOLLOWS:


 


(1)  THE PURCHASER (A) IS KNOWLEDGEABLE, SOPHISTICATED AND EXPERIENCED IN
MAKING, AND IS QUALIFIED TO MAKE, DECISIONS WITH RESPECT TO INVESTMENTS IN
SHARES REPRESENTING AN INVESTMENT DECISION LIKE THAT INVOLVED IN THE PURCHASE OF
THE SHARES, INCLUDING INVESTMENTS IN SECURITIES ISSUED BY THE COMPANY, AND HAS
REQUESTED, RECEIVED, REVIEWED AND CONSIDERED ALL INFORMATION IT DEEMS RELEVANT
IN MAKING AN INFORMED DECISION TO PURCHASE THE SHARES; (B) IS ACQUIRING THE
NUMBER OF SHARES SET FORTH ON THE SIGNATURE PAGE HERETO IN THE ORDINARY COURSE
OF ITS BUSINESS AND FOR ITS OWN ACCOUNT FOR INVESTMENT ONLY AND WITH NO PRESENT
INTENTION OF DISTRIBUTING ANY OF SUCH SHARES OR ANY ARRANGEMENT OR UNDERSTANDING
WITH ANY OTHER PERSONS REGARDING THE DISTRIBUTION OF SUCH SHARES WITHIN THE
MEANING OF SECTION 2(11) OF THE SECURITIES ACT; (C) WILL NOT DIRECTLY OR
INDIRECTLY, OFFER, SELL, PLEDGE, TRANSFER OR OTHERWISE DISPOSE OF (OR SOLICIT
ANY OFFERS TO BUY, PURCHASE OR OTHERWISE ACQUIRE OR TAKE A PLEDGE OF) ANY OF THE
SHARES EXCEPT IN COMPLIANCE WITH THE SECURITIES ACT AND THE RULES AND
REGULATIONS OF THE COMMISSION; (D) HAS COMPLETED OR CAUSED TO BE COMPLETED THE
PURCHASER QUESTIONNAIRE ATTACHED HERETO AS EXHIBIT B, FOR USE IN PREPARATION OF
THE REGISTRATION STATEMENT, AND THE ANSWERS THERETO ARE TRUE AND CORRECT AS OF
THE DATE HEREOF AND WILL BE TRUE AND CORRECT AS OF THE EFFECTIVE DATE OF THE
REGISTRATION STATEMENT; (E) HAS, IN CONNECTION WITH ITS DECISION TO PURCHASE
SHARES, RELIED SOLELY UPON INFORMATION CONTAINED IN THE SEC REPORTS (AS DEFINED
IN SECTION C7 HEREOF) AND THE SPECIFIC REPRESENTATIONS AND WARRANTIES OF THE
COMPANY CONTAINED HEREIN; (F) IS AN “ACCREDITED INVESTOR” WITHIN THE MEANING OF
RULE 501(A) OF REGULATION D PROMULGATED UNDER THE SECURITIES ACT.


 


(2)  THE PURCHASER WILL NOT MAKE ANY SALE OF THE SHARES UNDER THE REGISTRATION
STATEMENT WITHOUT EFFECTIVELY COMPLYING WITH THE PROSPECTUS DELIVERY REQUIREMENT
UNDER THE SECURITIES ACT.  THE PURCHASER HAS NOT ENTERED INTO ANY AGREEMENT,
UNDERSTANDING OR ARRANGEMENT WITH ANY UNDERWRITER OR BROKER-DEALER REGARDING ANY
RESALE OF THE SHARES AND WILL PROMPTLY NOTIFY THE COMPANY IF IT ENTERS INTO SUCH
AN AGREEMENT.


 


(3)  THE PURCHASER ACKNOWLEDGES THAT THERE MAY OCCASIONALLY BE TIMES WHEN THE
COMPANY MUST SUSPEND THE USE OF THE PROSPECTUS FORMING A PART OF THE
REGISTRATION STATEMENT UNTIL SUCH TIME AS AN AMENDMENT OR SUPPLEMENT TO THE
REGISTRATION STATEMENT OR THE PROSPECTUS HAS BEEN FILED BY THE COMPANY AND ANY
SUCH AMENDMENT TO THE REGISTRATION STATEMENT IS DECLARED EFFECTIVE BY THE
COMMISSION, OR UNTIL SUCH TIME AS THE COMPANY HAS FILED AN APPROPRIATE REPORT
WITH THE COMMISSION PURSUANT TO THE SECURITIES EXCHANGE ACT OF 1934, AS AMENDED
(THE “EXCHANGE ACT”); PROVIDED, HOWEVER, THAT THE COMPANY SHALL NOT BE PERMITTED
TO SUSPEND THE USE OF SUCH PROSPECTUS FOR MORE THAN AN AGGREGATE OF UP TO 90
DAYS IN ANY ONE YEAR PERIOD AND PROVIDED, FURTHER, THAT THE COMPANY SHALL NOT BE
PERMITTED TO SUSPEND THE USE OF SUCH PROSPECTUS ON MORE THAN TWO OCCASIONS IN
ANY ONE YEAR PERIOD.  THE PURCHASER HEREBY COVENANTS THAT IT WILL NOT SELL ANY
SHARES PURSUANT TO SAID PROSPECTUS DURING THE PERIOD COMMENCING AT THE TIME AT
WHICH THE COMPANY GIVES THE PURCHASER WRITTEN NOTICE OF THE SUSPENSION OF THE
USE OF SAID PROSPECTUS AND ENDING AT THE TIME THE COMPANY GIVES THE PURCHASER
WRITTEN NOTICE THAT THE


 

3

--------------------------------------------------------------------------------


 


PURCHASER MAY THEREAFTER EFFECT SALES PURSUANT TO SAID PROSPECTUS.  THE
PURCHASER FURTHER COVENANTS TO NOTIFY THE COMPANY PROMPTLY OF THE SALE OF ANY
AND ALL OF ITS SHARES.


 


(4)  THE PURCHASER FURTHER REPRESENTS AND WARRANTS TO, AND COVENANTS WITH, THE
COMPANY THAT (A) IT IS DULY ORGANIZED, VALIDLY EXISTING AND IN GOOD STANDING
UNDER THE LAWS OF THE STATE OF ITS INCORPORATION OR FORMATION, (B) IT HAS FULL
RIGHT, POWER, AUTHORITY AND CAPACITY TO ENTER INTO THIS AGREEMENT AND TO
CONSUMMATE THE TRANSACTIONS CONTEMPLATED HEREBY AND HAS TAKEN ALL NECESSARY
ACTION, OBTAINED ALL NECESSARY CONSENTS AND HAS SATISFIED OR WILL SATISFY ALL
NOTIFICATION AND FILING REQUIREMENTS NECESSARY TO AUTHORIZE THE EXECUTION,
DELIVERY AND PERFORMANCE OF THIS AGREEMENT BY IT, (C) UPON THE EXECUTION AND
DELIVERY OF THIS AGREEMENT, THIS AGREEMENT SHALL CONSTITUTE A LEGAL, VALID AND
BINDING OBLIGATION OF THE PURCHASER, ENFORCEABLE IN ACCORDANCE WITH ITS TERMS,
EXCEPT AS ENFORCEABILITY MAY BE LIMITED BY APPLICABLE BANKRUPTCY, INSOLVENCY,
REORGANIZATION, MORATORIUM OR SIMILAR LAWS AFFECTING CREDITORS’ RIGHTS GENERALLY
AND EXCEPT AS ENFORCEABILITY MAY BE SUBJECT TO GENERAL PRINCIPLES OF EQUITY
(REGARDLESS OF WHETHER SUCH ENFORCEABILITY IS CONSIDERED IN A PROCEEDING IN
EQUITY OR AT LAW) AND EXCEPT AS THE INDEMNIFICATION AGREEMENTS OF THE PURCHASER
IN SECTION D3 HEREOF MAY BE LEGALLY UNENFORCEABLE, (D) THE EXECUTION AND
DELIVERY BY THE PURCHASER OF THIS AGREEMENT AND THE CONSUMMATION OF THE
TRANSACTIONS CONTEMPLATED HEREBY WILL NOT RESULT IN THE VIOLATION OF ANY LAW,
STATUTE, RULE, REGULATION, ORDER, WRIT, INJUNCTION, JUDGMENT OR DECREE OF ANY
COURT OR GOVERNMENTAL AUTHORITY TO OR BY WHICH THE PURCHASER IS BOUND, OR OF ANY
PROVISION OF ITS CHARTER OR OTHER GOVERNING DOCUMENTS OR ANY AGREEMENT TO WHICH
IT IS A PARTY WHICH VIOLATION COULD FORM THE BASIS FOR A CLAIM THAT THE
TRANSACTION CONTEMPLATED BY THIS AGREEMENT ARE VOID OR VOIDABLE OR WHICH COULD
OTHERWISE RESULT IN THE SALE OF THE SHARES OR THE PAYMENT OF THE PURCHASE PRICE
TO BE RESCINDED, CANCELLED OR OTHERWISE ENJOINED.


 


C.                                     REPRESENTATIONS AND WARRANTIES OF THE
COMPANY.


 


THE COMPANY HEREBY REPRESENTS AND WARRANTS TO EACH PURCHASER AND THE PLACEMENT
AGENT THAT:


 


(1)          ORGANIZATION, GOOD STANDING AND QUALIFICATION.  THE COMPANY IS A
CORPORATION DULY ORGANIZED, VALIDLY EXISTING AND IN GOOD STANDING UNDER THE LAWS
OF THE STATE OF DELAWARE AND HAS FULL CORPORATE POWER AND AUTHORITY TO CONDUCT
ITS BUSINESS AS CURRENTLY CONDUCTED.  THE COMPANY IS DULY QUALIFIED TO DO
BUSINESS AS A FOREIGN CORPORATION AND IS IN GOOD STANDING IN ALL JURISDICTIONS
IN WHICH THE CHARACTER OF THE PROPERTY OWNED OR LEASED OR THE NATURE OF THE
BUSINESS TRANSACTED BY IT MAKES QUALIFICATION NECESSARY EXCEPT WHERE THE FAILURE
TO BE SO QUALIFIED WOULD NOT HAVE A MATERIAL ADVERSE EFFECT ON THE BUSINESS,
PROPERTIES, PROSPECTS, FINANCIAL CONDITION OR RESULTS OF OPERATIONS OF THE
COMPANY (A “MATERIAL ADVERSE EFFECT”).


 


(2)          ISSUANCE.  THE ISSUANCE OF THE SHARES HAVE BEEN DULY AND VALIDLY
AUTHORIZED BY ALL NECESSARY CORPORATE AND SHAREHOLDER ACTION AND, WHEN ISSUED
AND PAID FOR PURSUANT TO THIS AGREEMENT, WILL BE VALIDLY ISSUED, FULLY PAID AND
NON-ASSESSABLE SHARES OF COMMON STOCK OF THE COMPANY.


 


(3)          AUTHORIZATION; ENFORCEABILITY.  THE COMPANY HAS ALL CORPORATE
RIGHT, POWER AND AUTHORITY TO ENTER INTO THIS AGREEMENT AND TO CONSUMMATE THE
TRANSACTIONS CONTEMPLATED HEREBY.  ALL CORPORATE ACTION ON THE PART OF THE
COMPANY, ITS DIRECTORS AND STOCKHOLDERS NECESSARY FOR THE


 

4

--------------------------------------------------------------------------------


 


AUTHORIZATION, EXECUTION, DELIVERY AND PERFORMANCE OF THIS AGREEMENT BY THE
COMPANY, THE AUTHORIZATION, SALE, ISSUANCE AND DELIVERY OF THE SHARES
CONTEMPLATED HEREIN AND THE PERFORMANCE OF THE COMPANY’S OBLIGATIONS HEREUNDER
HAS BEEN TAKEN.  THIS AGREEMENT HAS BEEN DULY EXECUTED AND DELIVERED BY THE
COMPANY AND CONSTITUTES THE LEGAL, VALID AND BINDING OBLIGATION OF THE COMPANY,
ENFORCEABLE AGAINST THE COMPANY IN ACCORDANCE WITH ITS TERMS, SUBJECT TO LAWS OF
GENERAL APPLICATION RELATING TO BANKRUPTCY, INSOLVENCY AND THE RELIEF OF DEBTORS
AND RULES OF LAW GOVERNING SPECIFIC PERFORMANCE, INJUNCTIVE RELIEF OR OTHER
EQUITABLE REMEDIES, AND EXCEPT AS THE INDEMNIFICATION AGREEMENTS OF THE COMPANY
IN SECTION D2 HEREOF MAY BE LEGALLY UNENFORCEABLE.  THE ISSUANCE AND SALE OF THE
SHARES CONTEMPLATED HEREBY WILL NOT GIVE RISE TO ANY PREEMPTIVE RIGHTS OR RIGHTS
OF FIRST REFUSAL ON BEHALF OF ANY PERSON.


 


(4)          NO CONFLICT; GOVERNMENTAL AND OTHER CONSENTS.


 


(A)          THE EXECUTION AND DELIVERY BY THE COMPANY OF THIS AGREEMENT AND THE
CONSUMMATION OF THE TRANSACTIONS CONTEMPLATED HEREBY WILL NOT RESULT IN THE
VIOLATION OF ANY LAW, STATUTE, RULE, REGULATION, ORDER, WRIT, INJUNCTION,
JUDGMENT OR DECREE OF ANY COURT OR GOVERNMENTAL AUTHORITY TO OR BY WHICH THE
COMPANY IS BOUND, OR OF ANY PROVISION OF THE COMPANY’S CHARTER AND BYLAWS, AND
WILL NOT CONFLICT WITH, OR RESULT IN A BREACH OR VIOLATION OF, ANY OF THE TERMS
OR PROVISIONS OF, OR CONSTITUTE (WITH DUE NOTICE OR LAPSE OF TIME OR BOTH) A
DEFAULT UNDER, ANY LEASE, LOAN AGREEMENT, MORTGAGE, SECURITY AGREEMENT, TRUST
INDENTURE OR OTHER AGREEMENT OR INSTRUMENT TO WHICH THE COMPANY IS A PARTY OR BY
WHICH IT IS BOUND OR TO WHICH ANY OF ITS PROPERTIES OR ASSETS IS SUBJECT, NOR
RESULT IN THE CREATION OR IMPOSITION OF ANY LIEN UPON ANY OF THE PROPERTIES OR
ASSETS OF THE COMPANY EXCEPT TO THE EXTENT THAT ANY SUCH VIOLATION, CONFLICT OR
BREACH WOULD NOT BE REASONABLY LIKELY TO HAVE A MATERIAL ADVERSE EFFECT.


 


(B)         NO CONSENT, APPROVAL, AUTHORIZATION OR OTHER ORDER OF ANY
GOVERNMENTAL AUTHORITY OR OTHER THIRD-PARTY IS REQUIRED TO BE OBTAINED BY THE
COMPANY IN CONNECTION WITH THE AUTHORIZATION, EXECUTION AND DELIVERY OF THIS
AGREEMENT OR WITH THE AUTHORIZATION, ISSUE AND SALE OF THE SHARES, EXCEPT SUCH
FILINGS AS MAY BE REQUIRED TO BE MADE WITH THE COMMISSION, THE NASDAQ AND WITH
ANY STATE OR FOREIGN BLUE SKY OR SECURITIES REGULATORY AUTHORITY.


 


(5)          ACCURACY OF SEC REPORTS.  ALL REPORTS REQUIRED TO BE FILED BY THE
COMPANY UNDER THE EXCHANGE ACT WITHIN THE TWO YEARS PRIOR TO THE DATE OF THIS
AGREEMENT HAVE BEEN DULY AND TIMELY FILED WITH THE COMMISSION, COMPLIED AT THE
TIME OF FILING IN ALL MATERIAL RESPECTS WITH THE REQUIREMENTS OF THEIR
RESPECTIVE FORMS AND, EXCEPT TO THE EXTENT UPDATED OR SUPERSEDED BY ANY
SUBSEQUENTLY FILED REPORT WERE COMPLETE AND CORRECT IN ALL MATERIAL RESPECTS AS
OF THE DATES AT WHICH THE INFORMATION WAS FURNISHED, AND CONTAINED (AS OF SUCH
DATES) NO UNTRUE STATEMENTS OF A MATERIAL FACT NOR OMITTED TO STATE ANY MATERIAL
FACT NECESSARY IN ORDER TO MAKE THE STATEMENTS CONTAINED THEREIN, IN LIGHT OF
THE CIRCUMSTANCES UNDER WHICH THEY WERE MADE, NOT MISLEADING.


 


(6)          FINANCIAL INFORMATION.  THE COMPANY’S FINANCIAL STATEMENTS THAT
APPEAR IN THE SEC REPORTS HAVE BEEN PREPARED IN ACCORDANCE WITH ACCOUNTING
PRINCIPLES GENERALLY ACCEPTED IN THE UNITED STATES (EXCEPT THAT THE FINANCIAL
STATEMENTS THAT ARE NOT AUDITED DO NOT HAVE NOTES THERETO) APPLIED ON A
CONSISTENT BASIS THROUGHOUT THE PERIODS INDICATED AND SUCH FINANCIAL STATEMENTS
FAIRLY PRESENT IN ALL MATERIAL RESPECTS THE FINANCIAL CONDITION AND RESULTS OF
OPERATIONS OF THE COMPANY AS OF THE DATES AND FOR THE PERIODS INDICATED THEREIN.


 

5

--------------------------------------------------------------------------------


 


(7)          INDEBTEDNESS.  THE SEC REPORTS SET FORTH, TO THE EXTENT REQUIRED,
AS OF THE DATE THEREOF ALL OUTSTANDING SECURED AND UNSECURED MATERIAL
INDEBTEDNESS OF THE COMPANY OR ANY SUBSIDIARY THEREOF, INCLUDING ALL GUARANTIES,
ENDORSEMENTS AND OTHER CONTINGENT OBLIGATIONS IN RESPECT OF INDEBTEDNESS OF
OTHERS.


 


(8)          ABSENCE OF CERTAIN CHANGES.  EXCEPT AS SET FORTH IN THE DISCLOSURE
SCHEDULE ATTACHED HERETO, SINCE JUNE 30, 2003, THERE HAS NOT OCCURRED ANY EVENT
THAT HAS CAUSED A MATERIAL ADVERSE EFFECT OR ANY OCCURRENCE, CIRCUMSTANCE OR
COMBINATION THEREOF THAT REASONABLY WOULD BE LIKELY TO RESULT IN SUCH MATERIAL
ADVERSE EFFECT.


 


(9)          CERTAIN FEES.  OTHER THAN COMMISSION PAYABLE TO THE PLACEMENT AGENT
PURSUANT TO THE PLACEMENT AGENT AGREEMENT, NO BROKERS’, FINDERS’ OR FINANCIAL
ADVISORY FEES OR COMMISSIONS WILL BE PAYABLE BY THE COMPANY OR ANY SUBSIDIARY
WITH RESPECT TO THE TRANSACTIONS CONTEMPLATED BY THIS AGREEMENT.


 


D.                                    REGISTRATION OF THE SHARES; COMPLIANCE
WITH THE SECURITIES ACT.


 


(1)          REGISTRATION PROCEDURES AND EXPENSES. THE COMPANY SHALL:


 


(A)          AS SOON AS PRACTICABLE, PREPARE AND FILE WITH THE COMMISSION A
REGISTRATION STATEMENT ON FORM S-3 RELATING TO THE SALE OF THE SHARES BY THE
PURCHASERS FROM TIME TO TIME (INCLUDING SALES ON THE NASDAQ NATIONAL MARKET OR
THE FACILITIES OF ANY NATIONAL SECURITIES EXCHANGE ON WHICH THE COMPANY’S COMMON
STOCK IS THEN TRADED OR IN PRIVATELY-NEGOTIATED TRANSACTIONS);


 


(B)         USE ITS REASONABLE EFFORTS, SUBJECT TO RECEIPT OF NECESSARY
INFORMATION FROM THE PURCHASERS, TO CAUSE THE REGISTRATION STATEMENT TO BE
DECLARED EFFECTIVE UNDER THE SECURITIES ACT WITHIN 120 DAYS FROM THE DATE OF
THIS AGREEMENT;


 


(C)          PREPARE AND FILE WITH THE COMMISSION SUCH AMENDMENTS AND
SUPPLEMENTS TO THE REGISTRATION STATEMENT AND THE PROSPECTUS USED IN CONNECTION
THEREWITH AS MAY BE NECESSARY TO KEEP THE REGISTRATION STATEMENT EFFECTIVE UNTIL
THE EARLIER OF (I) TWO YEARS AFTER THE EFFECTIVE DATE OF THE REGISTRATION
STATEMENT, (II) THE DATE ON WHICH THE SHARES MAY BE RESOLD BY THE PURCHASERS
WITHOUT RESTRICTION AS TO AMOUNT UNDER RULE 144 UNDER THE SECURITIES ACT OR ANY
OTHER RULE OF SIMILAR EFFECT OR (III) ALL SHARES HAVE BEEN SOLD BY THE
PURCHASERS;


 


(D)         FURNISH TO THE PURCHASERS WITH RESPECT TO THE SHARES REGISTERED
UNDER THE REGISTRATION STATEMENT (AND TO EACH UNDERWRITER, IF ANY, OF SUCH
SHARES) SUCH NUMBER OF COPIES OF PROSPECTUSES AND SUCH OTHER DOCUMENTS AS THE
PURCHASERS MAY REASONABLY REQUEST, IN ORDER TO FACILITATE THE PUBLIC SALE OR
OTHER DISPOSITION OF ALL OR ANY OF THE SHARES BY THE PURCHASER; PROVIDED,
HOWEVER, THAT THE OBLIGATION OF THE COMPANY TO DELIVER COPIES OF PROSPECTUSES TO
THE PURCHASERS SHALL BE SUBJECT TO THE RECEIPT BY THE COMPANY OF REASONABLE
ASSURANCES FROM THE PURCHASERS THAT THE PURCHASERS WILL COMPLY WITH THE
APPLICABLE PROVISIONS OF THE SECURITIES ACT AND OF SUCH OTHER SECURITIES OR BLUE
SKY LAWS AS MAY BE APPLICABLE IN CONNECTION WITH ANY USE OF SUCH PROSPECTUSES;


 


(E)          FILE DOCUMENTS REQUIRED OF THE COMPANY FOR NORMAL BLUE SKY
CLEARANCE IN STATES SPECIFIED IN WRITING BY THE PURCHASER; PROVIDED, HOWEVER,
THAT THE COMPANY SHALL NOT BE


 

6

--------------------------------------------------------------------------------


 


REQUIRED TO QUALIFY TO DO BUSINESS OR CONSENT TO SERVICE OF PROCESS IN ANY
JURISDICTION IN WHICH IT IS NOT NOW SO QUALIFIED OR HAS NOT SO CONSENTED; AND


 


(F)            BEAR ALL EXPENSES IN CONNECTION WITH THE PROCEDURES IN PARAGRAPHS
(A) THROUGH (E) OF THIS SECTION D1 AND THE REGISTRATION OF THE SHARES PURSUANT
TO THE REGISTRATION STATEMENT, OTHER THAN FEES AND EXPENSES, IF ANY, OF COUNSEL
OR OTHER ADVISERS TO THE PURCHASERS OR UNDERWRITING DISCOUNTS, BROKERAGE FEES
AND COMMISSIONS INCURRED BY THE PURCHASERS, IF ANY.


 


(2)          ADDITIONAL COVENANTS OF THE COMPANY.  DURING THE TIME THE COMPANY
IS REQUIRED TO MAINTAIN THE EFFECTIVENESS OF THE REGISTRATION STATEMENT, IT
SHALL (I) CONTINUE TO MAINTAIN THE REGISTRATION OF ITS COMMON STOCK UNDER
SECTION 12 OF THE EXCHANGE ACT, (II) USE ITS BEST EFFORTS TO MAKE ALL SEC
REPORTS ON A TIMELY BASIS AND (III) MAINTAIN THE LISTING OF COMMON STOCK ON THE
NASDAQ STOCK MARKET OR ON A NATIONAL SECURITIES EXCHANGE.


 


(3)          TRANSFER OF SHARES AFTER REGISTRATION.  EACH PURCHASER AGREES THAT
IT WILL NOT EFFECT ANY DISPOSITION OF THE SHARES OR ITS RIGHT TO PURCHASE THE
SHARES THAT WOULD CONSTITUTE A SALE WITHIN THE MEANING OF THE SECURITIES ACT,
EXCEPT AS CONTEMPLATED IN THE REGISTRATION STATEMENT REFERRED TO IN SECTION D1,
AND THAT IT WILL PROMPTLY NOTIFY THE COMPANY OF ANY CHANGES IN THE INFORMATION
SET FORTH IN THE REGISTRATION STATEMENT REGARDING THE PURCHASERS OR ITS PLAN OF
DISTRIBUTION.


 


(4)          TERMINATION OF CONDITIONS AND OBLIGATIONS.  THE RESTRICTIONS
IMPOSED BY SECTION B OR THE SECTION D3 OF THIS AGREEMENT UPON THE
TRANSFERABILITY OF THE SHARES SHALL CEASE AND TERMINATE AS TO ANY PARTICULAR
NUMBER OF THE SHARES ON THE DATE ALL SUCH SHARES ARE ELIGIBLE FOR SALE UNDER
RULE 144(K) OR AT SUCH TIME AS AN OPINION OF COUNSEL SATISFACTORY IN FORM AND
SUBSTANCE TO THE COMPANY SHALL HAVE BEEN RENDERED TO THE EFFECT THAT SUCH
CONDITIONS ARE NOT NECESSARY IN ORDER TO COMPLY WITH THE SECURITIES ACT.


 


E.                                      INDEMNIFICATION.


 


(1)          INDEMNIFICATION BY THE COMPANY.  THE COMPANY SHALL INDEMNIFY AND
HOLD HARMLESS EACH PURCHASER, ITS OFFICERS AND DIRECTORS, PARTNERS, MEMBERS,
AGENTS, BROKERS AND EMPLOYEES OF EACH OF THEM, EACH PERSON WHO CONTROLS ANY SUCH
PURCHASER (WITHIN THE MEANING OF SECTION 15 OF THE SECURITIES ACT OR SECTION 20
OF THE EXCHANGE ACT) AND THE OFFICERS, DIRECTORS, PARTNERS, MEMBERS, AGENTS AND
EMPLOYEES OF EACH SUCH CONTROLLING PERSON TO THE FULLEST EXTENT PERMITTED BY
APPLICABLE LAW, FROM AND AGAINST ANY AND ALL LOSSES, CLAIMS, DAMAGES,
LIABILITIES, SETTLEMENT COSTS AND EXPENSES, INCLUDING WITHOUT LIMITATION COSTS
OF PREPARATION AND REASONABLE ATTORNEYS’ FEES (COLLECTIVELY, “LOSSES”), AS
INCURRED, ARISING OUT OF OR RELATING TO ANY UNTRUE OR ALLEGED UNTRUE STATEMENT
OF A MATERIAL FACT CONTAINED IN THE REGISTRATION STATEMENT, ANY PROSPECTUS OR
FORM OF PROSPECTUS OR IN ANY AMENDMENT OR SUPPLEMENT THERETO OR IN ANY
PRELIMINARY PROSPECTUS, OR ARISING OUT OF OR RELATING TO ANY OMISSION OR ALLEGED
OMISSION OF A MATERIAL FACT REQUIRED TO BE STATED THEREIN OR NECESSARY TO MAKE
THE STATEMENTS THEREIN (IN THE CASE OF ANY PROSPECTUS OR FORM OF PROSPECTUS OR
SUPPLEMENT THERETO, IN LIGHT OF THE CIRCUMSTANCES UNDER WHICH THEY WERE MADE)
NOT MISLEADING, EXCEPT TO THE EXTENT, BUT ONLY TO THE EXTENT, THAT (I) SUCH
UNTRUE STATEMENTS OR OMISSIONS ARE BASED UPON INFORMATION REGARDING SUCH
PURCHASER FURNISHED IN WRITING TO THE COMPANY BY SUCH PURCHASER EXPRESSLY FOR
USE THEREIN, OR TO THE EXTENT THAT SUCH INFORMATION RELATED TO SUCH PURCHASER OR
SUCH PURCHASER’S PROPOSED METHOD OF DISTRIBUTION OF REGISTRABLE


 

7

--------------------------------------------------------------------------------


 


SECURITIES AND WAS REVIEWED AND EXPRESSLY APPROVED IN WRITING BY SUCH PURCHASER
EXPRESSLY FOR USE IN THE REGISTRATION STATEMENT, SUCH PROSPECTUS OR SUCH FORM OF
PROSPECTUS OR IN ANY AMENDMENT OR SUPPLEMENT THERETO OR (II) THE PURCHASER SOLD
SHARES USING AN OUTDATED OR DEFECTIVE PROSPECTUS AFTER THE COMPANY HAS NOTIFIED
SUCH PURCHASER IN WRITING THAT THE PROSPECTUS IS OUTDATED OR DEFECTIVE.


 


(2)          INDEMNIFICATION BY PURCHASERS.  EACH PURCHASER SHALL, SEVERALLY AND
NOT JOINTLY, INDEMNIFY AND HOLD HARMLESS THE COMPANY, ITS DIRECTORS, OFFICERS,
AGENTS AND EMPLOYEES, AND EACH PERSON WHO CONTROLS THE COMPANY (WITHIN THE
MEANING OF SECTION 15 OF THE SECURITIES ACT AND SECTION 20 OF THE EXCHANGE ACT),
AND THE DIRECTORS, OFFICERS, AGENTS OR EMPLOYEES OF SUCH CONTROLLING PERSONS, TO
THE FULLEST EXTENT PERMITTED BY APPLICABLE LAW, FROM AND AGAINST ALL LOSSES (AS
DETERMINED BY A COURT OF COMPETENT JURISDICTION IN A FINAL JUDGMENT NOT SUBJECT
TO APPEAL OR REVIEW) ARISING OUT OF OR BASED UPON ANY UNTRUE STATEMENT OR
ALLEGED UNTRUE STATEMENT OF A MATERIAL FACT CONTAINED IN ANY REGISTRATION
STATEMENT, ANY PROSPECTUS, OR ANY FORM OF PROSPECTUS OR IN ANY AMENDMENT OR
SUPPLEMENT THERETO, OR ARISING OUT OF OR BASED UPON ANY OMISSION OF A MATERIAL
FACT REQUIRED TO BE STATED THEREIN OR NECESSARY TO MAKE THE STATEMENTS THEREIN
NOT MISLEADING TO THE EXTENT, BUT ONLY TO THE EXTENT, THAT SUCH UNTRUE STATEMENT
OR OMISSION IS CONTAINED IN ANY INFORMATION FURNISHED IN WRITING BY SUCH
PURCHASER TO THE COMPANY SPECIFICALLY FOR INCLUSION IN SUCH REGISTRATION
STATEMENT OR PROSPECTUS OR TO THE EXTENT THAT (I) SUCH UNTRUE STATEMENTS OR
OMISSIONS ARE BASED UPON INFORMATION REGARDING SUCH PURCHASER FURNISHED IN
WRITING TO THE COMPANY BY SUCH PURCHASER EXPRESSLY FOR USE THEREIN, OR TO THE
EXTENT THAT SUCH INFORMATION RELATED TO SUCH PURCHASER OR SUCH PURCHASER’S
PROPOSED METHOD OF DISTRIBUTION OF REGISTRABLE SECURITIES AND WAS REVIEWED AND
EXPRESSLY APPROVED IN WRITING BY SUCH PURCHASER EXPRESSLY FOR USE IN THE
REGISTRATION STATEMENT, SUCH PROSPECTUS OR SUCH FORM OF PROSPECTUS OR IN ANY
AMENDMENT OR SUPPLEMENT THERETO OR (II) THE PURCHASER SOLD SHARES USING AN
OUTDATED OR DEFECTIVE PROSPECTUS AFTER THE COMPANY HAS NOTIFIED SUCH PURCHASER
IN WRITING THAT THE PROSPECTUS IS OUTDATED OR DEFECTIVE.  IN NO EVENT SHALL THE
LIABILITY OF ANY SELLING PURCHASER HEREUNDER BE GREATER IN AMOUNT THAN THE
DOLLAR AMOUNT OF THE GROSS PROCEEDS RECEIVED BY SUCH PURCHASER UPON THE SALE OF
THE SHARES GIVING RISE TO SUCH INDEMNIFICATION OBLIGATION.


 


(3)          CONDUCT OF INDEMNIFICATION PROCEEDINGS.  IF ANY PROCEEDING SHALL BE
BROUGHT OR ASSERTED AGAINST ANY PERSON ENTITLED TO INDEMNITY HEREUNDER (AN
“INDEMNIFIED PARTY”), SUCH INDEMNIFIED PARTY SHALL PROMPTLY NOTIFY THE PERSON
FROM WHOM INDEMNITY IS SOUGHT (THE “INDEMNIFYING PARTY”) IN WRITING, AND THE
INDEMNIFYING PARTY SHALL ASSUME THE DEFENSE THEREOF, INCLUDING THE EMPLOYMENT OF
COUNSEL REASONABLY SATISFACTORY TO THE INDEMNIFIED PARTY AND THE PAYMENT OF ALL
FEES AND EXPENSES INCURRED IN CONNECTION WITH DEFENSE THEREOF, PROVIDED, THAT
THE FAILURE OF ANY INDEMNIFIED PARTY TO GIVE SUCH NOTICE SHALL NOT RELIEVE THE
INDEMNIFYING PARTY OF ITS OBLIGATIONS OR LIABILITIES PURSUANT TO THIS AGREEMENT,
EXCEPT (AND ONLY) TO THE EXTENT THAT SUCH FAILURE SHALL HAVE PREJUDICED THE
INDEMNIFYING PARTY.  AN INDEMNIFIED PARTY SHALL HAVE THE RIGHT TO EMPLOY
SEPARATE COUNSEL IN ANY SUCH PROCEEDING AND TO PARTICIPATE IN THE DEFENSE
THEREOF, BUT THE FEES AND EXPENSES OF SUCH COUNSEL SHALL BE AT THE EXPENSE OF
SUCH INDEMNIFIED PARTY OR PARTIES UNLESS: (I) THE INDEMNIFYING PARTY HAS AGREED
IN WRITING TO PAY SUCH FEES AND EXPENSES; OR (II) THE INDEMNIFYING PARTY SHALL
HAVE FAILED PROMPTLY TO ASSUME THE DEFENSE OF SUCH PROCEEDING AND TO EMPLOY
COUNSEL REASONABLY SATISFACTORY TO SUCH INDEMNIFIED PARTY IN ANY SUCH
PROCEEDING; OR (III) THE NAMED PARTIES TO ANY SUCH PROCEEDING (INCLUDING ANY
IMPLEADED PARTIES) INCLUDE BOTH SUCH INDEMNIFIED PARTY AND THE INDEMNIFYING
PARTY, AND SUCH INDEMNIFIED PARTY SHALL HAVE BEEN ADVISED BY COUNSEL THAT A
CONFLICT OF INTEREST IS LIKELY TO EXIST IF THE SAME COUNSEL


 

8

--------------------------------------------------------------------------------


 


WERE TO REPRESENT SUCH INDEMNIFIED PARTY AND THE INDEMNIFYING PARTY (IN WHICH
CASE, IF SUCH INDEMNIFIED PARTY NOTIFIES THE INDEMNIFYING PARTY IN WRITING THAT
IT ELECTS TO EMPLOY SEPARATE COUNSEL AT THE EXPENSE OF THE INDEMNIFYING PARTY,
THE INDEMNIFYING PARTY SHALL NOT HAVE THE RIGHT TO ASSUME THE DEFENSE THEREOF
AND SUCH COUNSEL SHALL BE AT THE EXPENSE OF THE INDEMNIFYING PARTY; PROVIDED,
HOWEVER, THAT IN THE EVENT THAT THE INDEMNIFYING PARTY SHALL BE REQUIRED TO PAY
THE FEES AND EXPENSES OF SEPARATE COUNSEL, THE INDEMNIFYING PARTY SHALL ONLY BE
REQUIRED TO PAY THE FEES AND EXPENSES OF ONE SEPARATE COUNSEL FOR SUCH
INDEMNIFIED PARTY OR PARTIES.  THE INDEMNIFYING PARTY SHALL NOT BE LIABLE FOR
ANY SETTLEMENT OF ANY SUCH PROCEEDING AFFECTED WITHOUT ITS WRITTEN CONSENT,
WHICH CONSENT SHALL NOT BE UNREASONABLY WITHHELD.  NO INDEMNIFYING PARTY SHALL,
WITHOUT THE PRIOR WRITTEN CONSENT OF THE INDEMNIFIED PARTY, EFFECT ANY
SETTLEMENT OF ANY PENDING PROCEEDING IN RESPECT OF WHICH ANY INDEMNIFIED PARTY
IS A PARTY, UNLESS SUCH SETTLEMENT INCLUDES AN UNCONDITIONAL RELEASE OF SUCH
INDEMNIFIED PARTY FROM ALL LIABILITY ON CLAIMS THAT ARE THE SUBJECT MATTER OF
SUCH PROCEEDING.  ALL FEES AND EXPENSES OF THE INDEMNIFIED PARTY (INCLUDING
REASONABLE FEES AND EXPENSES TO THE EXTENT INCURRED IN CONNECTION WITH
INVESTIGATING OR PREPARING TO DEFEND SUCH PROCEEDING IN A MANNER NOT
INCONSISTENT WITH THIS SECTION) SHALL BE PAID TO THE INDEMNIFIED PARTY, AS
INCURRED, WITHIN TEN TRADING DAYS OF WRITTEN NOTICE THEREOF TO THE INDEMNIFYING
PARTY (REGARDLESS OF WHETHER IT IS ULTIMATELY DETERMINED THAT AN INDEMNIFIED
PARTY IS NOT ENTITLED TO INDEMNIFICATION HEREUNDER; PROVIDED, THAT THE
INDEMNIFYING PARTY MAY REQUIRE SUCH INDEMNIFIED PARTY TO UNDERTAKE TO REIMBURSE
ALL SUCH FEES AND EXPENSES TO THE EXTENT IT IS FINALLY JUDICIALLY DETERMINED
THAT SUCH INDEMNIFIED PARTY IS NOT ENTITLED TO INDEMNIFICATION HEREUNDER).


 


(4)          CONTRIBUTION.  IF A CLAIM FOR INDEMNIFICATION UNDER PARAGRAPH
(E)(1) OR (2) IS UNAVAILABLE TO AN INDEMNIFIED PARTY (BY REASON OF PUBLIC POLICY
OR OTHERWISE), THEN EACH INDEMNIFYING PARTY, IN LIEU OF INDEMNIFYING SUCH
INDEMNIFIED PARTY, SHALL CONTRIBUTE TO THE AMOUNT PAID OR PAYABLE BY SUCH
INDEMNIFIED PARTY AS A RESULT OF SUCH LOSSES, IN SUCH PROPORTION AS IS
APPROPRIATE TO REFLECT THE RELATIVE FAULT OF THE INDEMNIFYING PARTY AND
INDEMNIFIED PARTY IN CONNECTION WITH THE ACTIONS, STATEMENTS OR OMISSIONS THAT
RESULTED IN SUCH LOSSES AS WELL AS ANY OTHER RELEVANT EQUITABLE CONSIDERATIONS. 
THE RELATIVE FAULT OF SUCH INDEMNIFYING PARTY AND INDEMNIFIED PARTY SHALL BE
DETERMINED BY REFERENCE TO, AMONG OTHER THINGS, WHETHER ANY ACTION IN QUESTION,
INCLUDING ANY UNTRUE OR ALLEGED UNTRUE STATEMENT OF A MATERIAL FACT OR OMISSION
OR ALLEGED OMISSION OF A MATERIAL FACT, HAS BEEN TAKEN OR MADE BY, OR RELATED TO
INFORMATION SUPPLIED BY, SUCH INDEMNIFYING PARTY OR INDEMNIFIED PARTY, AND THE
PARTIES’ RELATIVE INTENT, KNOWLEDGE, ACCESS TO INFORMATION AND OPPORTUNITY TO
CORRECT OR PREVENT SUCH ACTION, STATEMENT OR OMISSION.  THE AMOUNT PAID OR
PAYABLE BY A PARTY AS A RESULT OF ANY LOSSES SHALL BE DEEMED TO INCLUDE, SUBJECT
TO THE LIMITATIONS SET FORTH IN PARAGRAPH (E)(3), ANY REASONABLE ATTORNEYS’ OR
OTHER REASONABLE FEES OR EXPENSES INCURRED BY SUCH PARTY IN CONNECTION WITH ANY
PROCEEDING TO THE EXTENT SUCH PARTY WOULD HAVE BEEN INDEMNIFIED FOR SUCH FEES OR
EXPENSES IF THE INDEMNIFICATION PROVIDED FOR IN THIS PARAGRAPH WAS AVAILABLE TO
SUCH PARTY IN ACCORDANCE WITH ITS TERMS.

 


THE PARTIES HERETO AGREE THAT IT WOULD NOT BE JUST AND EQUITABLE IF CONTRIBUTION
PURSUANT TO THIS PARAGRAPH (E)(4) WERE DETERMINED BY PRO RATA ALLOCATION OR BY
ANY OTHER METHOD OF ALLOCATION THAT DOES NOT TAKE INTO ACCOUNT THE EQUITABLE
CONSIDERATIONS REFERRED TO IN THE IMMEDIATELY PRECEDING PARAGRAPH. 
NOTWITHSTANDING THE PROVISION OF THIS PARAGRAPH (E)(4), NO PURCHASER SHALL BE
REQUIRED TO CONTRIBUTE, IN THE AGGREGATE, ANY AMOUNT IN EXCESS OF THE AMOUNT BY
WHICH THE PROCEEDS ACTUALLY RECEIVED BY SUCH PURCHASER FROM THE SALE OF THE
REGISTRABLE SECURITIES SUBJECT TO THE PROCEEDING EXCEEDS THE AMOUNT OF ANY
DAMAGES THAT SUCH PURCHASER HAS


 

9

--------------------------------------------------------------------------------


 


OTHERWISE BEEN REQUIRED TO PAY BY REASON OF SUCH UNTRUE OR ALLEGED UNTRUE
STATEMENT OR OMISSION OR ALLEGED OMISSION.  NO PERSON GUILTY OF FRAUDULENT
MISREPRESENTATION (WITHIN THE MEANING OF SECTION 11(F) OF THE SECURITIES ACT)
SHALL BE ENTITLED TO CONTRIBUTION FROM ANY PERSON WHO WAS NOT GUILTY OF SUCH
FRAUDULENT MISREPRESENTATION.


 


THE INDEMNITY AND CONTRIBUTION AGREEMENTS CONTAINED IN THIS SECTION ARE IN
ADDITION TO ANY LIABILITY THAT THE INDEMNIFYING PARTIES MAY HAVE TO THE
INDEMNIFIED PARTIES AND SHALL SURVIVE THE TERMINATION OF THIS AGREEMENT FOR A
PERIOD OF THREE YEARS FROM THE CLOSING DATE.


 


F.                                      MISCELLANEOUS


 


(1)          ALL PRONOUNS AND ANY VARIATIONS THEREOF USED HEREIN SHALL BE DEEMED
TO REFER TO THE MASCULINE, FEMININE, SINGULAR OR PLURAL, AS IDENTITY OF THE
PERSON OR PERSONS MAY REQUIRE.


 


(2)          ANY NOTICE OR OTHER DOCUMENT REQUIRED OR PERMITTED TO BE GIVEN OR
DELIVERED TO THE PURCHASERS SHALL BE IN WRITING AND SENT (I) BY FAX IF THE
SENDER ON THE SAME DAY SENDS A CONFIRMING COPY OF SUCH NOTICE BY A RECOGNIZED
OVERNIGHT DELIVERY SERVICE (CHARGES PREPAID), (B) BY REGISTERED OR CERTIFIED
MAIL WITH RETURN RECEIPT REQUESTED (POSTAGE PREPAID), OR (C) BY A RECOGNIZED
OVERNIGHT DELIVERY SERVICE (WITH CHARGES PREPAID):


 


(A)          IF TO THE COMPANY, AT


 


TRANSGENOMIC, INC.


12325 EMMET STREET


OMAHA, NE 68164


FAX NO.:(402) 452-5447


ATTENTION: CHIEF FINANCIAL OFFICER


 


OR SUCH OTHER ADDRESS AS IT SHALL HAVE SPECIFIED BY THE COMPANY TO THE
PURCHASERS IN WRITING, WITH A COPY (WHICH SHALL NOT CONSTITUTE NOTICE) TO:


 


STEVEN P. AMEN


KUTAK ROCK LLP


1650 FARNAM STREET


OMAHA, NE 68102


FAX. NO.: (402) 346-1148


 


(B)         IF TO THE PURCHASER, AT ITS ADDRESS SET FORTH ON THE SIGNATURE PAGE
TO THIS AGREEMENT, OR SUCH OTHER ADDRESS AS IT SHALL HAVE SPECIFIED TO THE
COMPANY IN WRITING.


 


(3)          FAILURE OF ANY PARTY TO EXERCISE ANY RIGHT OR REMEDY UNDER THIS
AGREEMENT OR ANY OTHER AGREEMENT BETWEEN THE COMPANY AND ANY PURCHASERS, OR
OTHERWISE, OR DELAY BY SUCH PARTY IN EXERCISING SUCH RIGHT OR REMEDY, WILL NOT
OPERATE AS A WAIVER THEREOF.  NO WAIVER BY A PARTY WILL BE EFFECTIVE UNLESS AND
UNTIL IT IS IN WRITING AND SIGNED BY SUCH PARTY.


 


(4)          THIS AGREEMENT SHALL BE ENFORCED, GOVERNED AND CONSTRUED IN ALL
RESPECTS IN ACCORDANCE WITH THE LAWS OF THE STATE OF DELAWARE, AS SUCH LAWS ARE
APPLIED BY THE COURTS THEREOF TO AGREEMENTS ENTERED INTO AND TO BE PERFORMED IN
SUCH STATE.

 

10

--------------------------------------------------------------------------------


 


(5)          THE RIGHTS AND OBLIGATIONS UNDER THIS AGREEMENT MAY NOT BE ASSIGNED
BY ANY PARTY WITHOUT THE WRITTEN CONSENT OF THE OTHER PARTIES.  THIS AGREEMENT
SHALL BE BINDING UPON THE PARTIES, THEIR SUCCESSORS AND PERMITTED ASSIGNS.


 


(6)          IF ANY PROVISION OF THIS AGREEMENT IS HELD TO BE INVALID OR
UNENFORCEABLE UNDER ANY APPLICABLE STATUTE OR RULE OF LAW, THEN SUCH PROVISION
SHALL BE DEEMED MODIFIED TO CONFORM WITH SUCH STATUTE OR RULE OF LAW.  ANY
PROVISION HEREOF THAT MAY PROVE INVALID OR UNENFORCEABLE UNDER ANY LAW SHALL NOT
AFFECT THE VALIDITY OR ENFORCEABILITY OF ANY OTHER PROVISIONS HEREOF.


 


(7)          THE PARTIES UNDERSTAND AND AGREE THAT MONEY DAMAGES WOULD NOT BE A
SUFFICIENT REMEDY FOR ANY BREACH OF THE AGREEMENT BY THE COMPANY OR THE
PURCHASERS AND THAT THE PARTY AGAINST WHICH SUCH BREACH IS COMMITTED SHALL BE
ENTITLED TO EQUITABLE RELIEF, INCLUDING INJUNCTION AND SPECIFIC PERFORMANCE, AS
A REMEDY FOR ANY SUCH BREACH.  SUCH REMEDIES SHALL NOT BE DEEMED TO BE THE
EXCLUSIVE REMEDIES FOR A BREACH BY EITHER PARTY OF THE AGREEMENT BUT SHALL BE IN
ADDITION TO ALL OTHER REMEDIES AVAILABLE AT LAW OR EQUITY TO THE PARTY AGAINST
WHICH SUCH BREACH IS COMMITTED.


 


(8)          THIS AGREEMENT, TOGETHER WITH THE AGREEMENTS AND DOCUMENTS EXECUTED
AND DELIVERED IN CONNECTION WITH THIS AGREEMENT, CONSTITUTES THE ENTIRE
AGREEMENT BETWEEN THE PARTIES HERETO WITH RESPECT TO THE SUBJECT MATTER HEREOF.


 


G.                                     SIGNATURES.


 

Each Purchaser acknowledges and agrees that this Agreement shall be binding upon
such Purchaser upon the execution and delivery to the Company, in care of the
Placement Agent, of the Purchaser’s signed counterpart signature page to this
Agreement.

 

11

--------------------------------------------------------------------------------


 

SIGNATURE PAGE

 

IN WITNESS WHEREOF, the Parties, intending to be legally bound, have executed
this Agreement as of the date set forth on the first page hereof.

 

TRANSGENOMIC, INC.

 

 

 

 

 

By:

 

 

 

Name:

 

 

 

Title:

 

 

 

 

 

 

 

PURCHASER:

 

 

 

 

 

 

 

 

Print Name of Purchaser (as name will appear
on certificate)

 

 

 

 

 

 

 

By:

 

 

 

Name:

 

 

 

Title:

 

 

 

 

 

 

 

 

Taxpayer Identification Number

 

 

 

Address:

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

Shares to be purchased

 

 

 

 

12

--------------------------------------------------------------------------------

 


 

SCHEDULE TO EXHIBIT 10

 

The following Purchasers entered into a Securities Purchase Agreement in the
form attached as Exhibit 10:

 

Advisors Fund for Employees Benefit Trust

 

The Collins Foundation

 

Daughter’s of Charity Fund – P

 

East Bay Municipal Utility District

 

Hendrix College

 

Horace Mann Small Cap Growth Fund

 

Intermountain Health Care

 

Kansas City Firefighters Retirement System

 

Los Angeles County Employee Retirement Association

 

Marin County Employee Retirement System

 

Mass Mutual Small Company Growth Fund

 

Northwest Airlines – DB

 

Northwest Airlines – DC

 

City of New York Police Pension Fund

 

Operf

 

Portland General Electric

 

Les Schwab Tires

 

SEI Institutional Investments Trust

 

SEI Institutional Managed Trust

 

University of Miami Growth Plan

 

Retirement Plan for University of Miami

 

Undiscovered Managers Small Cap Growth Fund

 

--------------------------------------------------------------------------------


 

Utah Retirement Systems

 

Horizon Rudder & Co.

 

Frank Colen

 

Edward Newman

 

James Irvine

 

 

The following Purchaser entered into a Securities Purchase Agreement in
substantially the same form as Exhibit 10, except that the closing is
conditioned upon the filing of a registration statement on Form S-3 with the
Securities and Exchange Commission (“SEC”), rather than upon the staff of the
SEC notifying the Company of its willingness to declare such registration
statement effective under the Securities Act of 1933:

 

Kopp Emerging Growth Fund

 

--------------------------------------------------------------------------------